DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of April 26, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on April 26, 2021, have been noted.

Priority:  10/27/2016
Status of Claims:  Claims 1, 3, 5, 7 – 10 and 13 are pending.  Claims 1, 3, 5, 7 – 10 and 13 have been AMENDED.  Claims 2 and 11 have been CANCELLED, with Claims 4, 6 and 12 having previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for automatically receiving and transmitting information related to transactions relative to a holder of an alphanumeric account identifier by extracting a primary account number (PAN), translating the extracted PAN into a modified PAN, extracting a domain name of a service provider, creating an electronic address, and sending transaction information about the payment transaction to the created address.  The limitations of receiving and transmitting information related to transactions relative to a holder of an account, extracting, translating, creating, and sending transaction information about the payment transaction, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a microcontroller, a point of sale terminal, and a memory chip to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification pg.13 l.14-21, pg.16 l.15 through pg.17 l.10, pg.19 l.24-28, pg.21 l.1-10, pg.22 l.5-19 and pg.32 l.1-10 additionally reference general purpose computing systems and environments, with the 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3, 5, and 7 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3, 5 and 7 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving and transmitting information related to transactions relative to a holder of an account, extracting, translating, creating, and sending transaction information about the payment transaction is not an inventive concept.
Independent system Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to method Claim 1. 
Claim 13, dependent from Claim 10, does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 13 also does not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a 
Therefore, Claims 1, 3, 5, 7 – 10 and 13 are rejected under 35 U.S.C. 101.  Claims 1, 3, 5, 7 – 10 and 13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 – 10 and 13 are rejected under U.S.C. 103 as being unpatentable over Hurley, U.S. 2015/0095219 in view of Je et al., U.S. 2016/0253652.

As per Claim 1 (Currently Amended),
Hurley teaches a method for automatically receiving and transmitting information related to transactions carried out by or related to a holder of an alphanumeric account identifier, said method comprising: (Hurley ¶¶ {0018], [0019], [0040], [0047], [0054], [0055], [0079], [0106] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, communications related to an electronic address and primary account number (PAN) of the user, and near field communications (NFC) by the user device.)
	extracting, by a microcontroller of a point of sale (POS) terminal of a merchant, a primary account number (PAN) from a chip of a payment card; (Hurley ¶¶ {0022], [0024], [0030], [0055], [0068], [0116] and Figs 1A,2 read on a merchant terminal and communications with a user device, and the merchant terminal obtaining a transaction funding account from a chip of the user device, the user device as a payment card [0024], and identification of a primary account number (PAN.))
	… [ ] …
	extracting, by the microcontroller of the POS from a read-only memory of the chip of the payment card, a pre-registered domain name of a service provider  (Hurley ¶¶ {0022], [0024], [0030], [0031], [0055], [0068], [0114], [0116] and Figs 1A,2 read on a merchant terminal and communications with a user device, and the merchant terminal obtaining transaction information inclusive of an issuer security domain from a chip of the user device.)
	… [ ] …
Hurley does not teach:
using a specific algorithm of the POS terminal, translating, by the microcontroller of the POS PAN 
using the modified PAN and the extracted pre-registered domain name of the service provider and creating, by the microcontroller of the POS thereof; and
sending, by the computer terminal, transaction information about an electronic payment transaction to the created electronic address.

using a specific algorithm of the POS terminal, translating, by the microcontroller of the POS PAN  (Je ¶¶ [0053], [0141], [0151], [0154], [0198], [0199], [0225], [0272] and Figs 7,8,13 read on use of a specific algorithm at a POS terminal for issuance of modified PAN information.)
using the modified PAN and the extracted pre-registered domain name of the service provider and creating, by the microcontroller of the POS thereof; and (Je ¶¶ [0053], [0144], [0153], [0257], [0272] – [0279] and Figs 7,8,13 read on POS transmission and receipt of communications for a transaction based on information associated with the payment card and modified PAN.)
sending, by the computer terminal, transaction information about an electronic payment transaction to the created electronic address. (Je ¶¶ [0053], [0272] – [0279], [0280] – [0287] and Figs 13,14 read on POS communications for a transaction processed through a payment network, subject to information associated with a payment card and modified PAN.)
It would have been obvious to one of ordinary skill in the art to include in the transactions, accounts, payments and device identification of Hurley, the POS terminal operations, modified PAN, and communication aspects of Je, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to user transactions, user devices and communications, with the motivation being to enhance management of electronic payment operations. (see Je ¶¶ [0002] – [0006].)

As per Claim 3 (Currently Amended),
the method according to claim 1, wherein the electronic address is an electronic mail address comprising a user name and the extracted pre-registered domain name, the user name comprising at least a portion  (Hurley ¶¶ [0019], [0022], [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, a user identifier as an electronic address, near field communication (NFC) capability and storage of user credentials subject to a security domain.)  

As per Claim 5 (Currently Amended),
Hurley in view of Je teaches the method according to claim 1, wherein the extracted domain name   (Hurley ¶¶ [0019], [0022], [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, a user identifier inclusive of a PAN, near field communication (NFC) capability and credentials provisioned on the user device by a financial institution.)  

As per Claim 7 (Currently Amended),
Hurley in view of Je teaches the method according to claim 1, wherein the POS 
(Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, near field communication (NFC) capability, storage of user credentials subject to a security domain, and conducting communications with a merchant terminal inclusive of payment device identifier based communications.)  

As per Claim 8 (Currently Amended),
Hurley in view of Je teaches the method according to claim 3, wherein the POS of the merchant card an email from the PAN  (see Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 referenced above in Claim 7.)

As per Claim 9 (Currently Amended),
Hurley in view of Je teaches the method according to claim 1, wherein at least one server receiving emails includes a program configured to extract the PAN  (Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2,5 read on conducting a transaction by communication with an electronic device of a user, near field communication (NFC) capability, storage of user credentials subject to a security domain, and a table of unique data associated to a user device, and communication of executed transaction status information to the user device.)  

As per Claim 10 (Currently Amended),
Claim 10 is directed to the system which is implied by method of Claim 1, and is rejected on the same rationale as Claim 1.

As per Claim 13 (Currently Amended),


Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended Claim 8 to overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding antecedent basis of: prepare the email.  The rejection under 35 U.S.C 112(b) of Claim 8 as to the subject language is withdrawn.
Applicant has amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, receiving and transmitting information about payment transactions, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of the system, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.


Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with claims dependent from 1 and 10, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims1, 3, 5, 7 – 10 and 13.
Regarding U.S.C. 103 rejections, and independent Claims 1 and 10, Applicant has argued that Hurley and Hammad do not disclose using a specific algorithm of a POS terminal, translating an extracted PAN into a modified PAN, and using the modified PAN and an extracted pre-registered domain name to create an electronic address. Applicant has amended independent Claims 1 and 10 to focus upon using a specific algorithm of a POS terminal, translating an extracted PAN into a modified PAN, and using the modified PAN and an extracted pre-registered domain name to create an electronic address.  In consideration of Applicant’s focus arguments, the Je reference has been added to Hurley, as Je identifies use of a specific 
The Examiner considers that independent Claims 1 and 10 have been addressed by the teachings of Hurley and Je as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1 and 10.)  
The Examiner considers that dependent Claims 3, 5, 7 – 9 and 13 have been addressed by the teachings of Hurley and Je as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to applicant's disclosure includes Carbo et al., U.S. 2016/0012550 generally identifying transactions, receipts and network operations particular to a domain-specific email address; and Zarakas et al., U.S. 9,965,632 generally identifying a POS terminal, and communications with a financial institution subject to dynamic transaction card identification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
October 20, 2021